Citation Nr: 1043934	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  05-04 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from October 1970 to April 
1973.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied service connection for PTSD.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in October 2009.  A transcript of 
this hearing has been associated with the Veteran's VA claims 
folder.

In December 2009, the Board remanded this case for additional 
development, and it has now been returned for further appellate 
consideration.  Although the Board regrets further delay in this 
case, for the reasons detailed below it concludes that this case 
must again be REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service. 38 U.S.C.A. § 
1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
Further, 38 C.F.R. § 4.125(a) requires that diagnoses of mental 
disorders conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) and that if a 
diagnosis is not supported by the findings on the examination 
report, the rating agency shall return the report to the examiner 
to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of a 
stressor: (1) A person must have been "exposed to a traumatic 
event" in which "the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of self or others" and (2) "the person's response [must 
have] involved intense fear, helplessness, or horror." DSM-IV at 
427-28.  These criteria are no longer based solely on usual 
experience and response but are individualized (geared to the 
specific individual's actual experience and response).  Hence, 
under the DSM-IV, the mental illness of PTSD would be treated the 
same as a physical illness for purposes of VA disability 
compensation in terms of a predisposition toward development of 
that condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In December 2009, the Board concluded that further development 
was required regarding the Veteran's current appellate claim in 
order to comply with the duty to assist.  The Board noted the 
Veteran's contentions that he had PTSD due to stressors that 
occurred during his active military service.  Among other things, 
he contended that he was stationed at a base in the Republic of 
Vietnam that was overrun by enemy forces.

The Board observed that a September 2007 U.S. Army and Joint 
Services Records Research Center (JSSRC) report stated that 
stressor was not verified.  In pertinent part, the report stated 
there was no evidence of combat awards or decorations in the 
Veteran's file, that he served in the Republic of Vietnam at Tan 
Son Nhut AB TDY from November to December 1972, and that there 
were no enemy attacks at this base during the time the Veteran 
served there.  However, in subsequent June 2008 JSRRC report it 
was stated that the "Ton" Son Nhut base was attacked during 
November 1972 and personnel records confirmed the Veteran was 
stationed there at that time.  Thus, an in-service stressor was 
confirmed.

The Board acknowledged that the Veteran was subsequently accorded 
a VA PTSD examination in June 2008; that the examiner was 
requested to render an opinion as to whether the Veteran has PTSD 
due to being attacked in 1972; that the examiner diagnosed major 
depression (not PTSD); the examiner specifically stated the 
Veteran did not have PTSD related to his military service; and 
that his major depression was not service related.  However, in 
making this opinion the examiner noted the conclusion of the 
September 2007 JSSRC report that the stressor was not verified; 
the examiner did not note the conclusion of the June 2008 report 
that the stressor was confirmed.  As such, the Board concluded 
that this examination was inadequate as it did not appear to be 
based upon an accurate factual premise.

The Board further noted that the Veteran submitted an October 
2009 statement at his hearing by a VA staff psychiatrist that he 
likely had PTSD and was unemployable as a result of his mental 
and medical disabilities.  However, no competent medical evidence 
was otherwise of record which related the claimed PTSD to the 
confirmed stressor.

In view of the foregoing, the Board found that clarification was 
required as to whether the Veteran's current psychiatric disorder 
is etiologically related to the confirmed in-service stressor, 
and remanded the case for a new VA medical examination.  As part 
of the remand directives, the Board stated that the examiner must 
indicate whether the Veteran satisfied the DSM-IV criteria for a 
diagnosis of PTSD.  More importantly, for any acquired 
psychiatric disorder found to exist on this examination, the 
examiner was to express an opinion as to whether it is at least 
as likely as not (50 percent or greater likelihood) that it was 
due to the confirmed stressor of being present at the Ton Son 
Nhut base when it was attacked in November 1972.

The Veteran subsequently underwent a new VA medical examination 
in May 2010, at which he was diagnosed with chronic pain with 
physical and psychological components, and major depression 
secondary to his chronic pain.  Further, the examiner 
specifically found that the Veteran did not have PTSD.  However, 
this appears to be based upon the Veteran's account that he was 
not shot at, and there were no mortars or rockets, during his 
duty at the base in question, and that the definition of PTSD is 
that it had to involve a life-threatening event.  The Veteran's 
account at this examination appears to contradict the fact that 
he was confirmed to be present at the Ton Son Nhut base when it 
was attacked in November 1972.  Moreover, the May 2010 VA 
examiner did not express an opinion as to whether the Veteran had 
any current acquired psychiatric disorder due to the confirmed 
stressor, even though that was one of the remand directives.

The United States Court of Appeals for Veterans Claims (Court) 
has held that "a remand by ... the Board confers on the veteran or 
other claimant, as a matter of law, the right to compliance with 
the remand orders.  We hold further that a remand by ... the Board 
imposes upon the Secretary of Veterans Affairs a concomitant duty 
to ensure compliance with the terms of the remand."  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

Inasmuch as the examiner did not provide the aforementioned 
opinion requested by the Board's remand, the Board must find that 
the remand directives have not been satisfied.  As such, a new 
remand is required in accord with the holding of Stegall, supra.  
The Board also observes that this deficiency is of particular 
importance given the Court's holding in Clemons v. Shinseki, 23 
Vet. App. 1 (2009), which clarified how the Board should analyze 
claims for PTSD and other acquired psychiatric disorders.  As 
emphasized in Clemons, though a veteran may only seek service 
connection for PTSD, the Veteran's claim "cannot be limited only 
to that diagnosis, but must rather be considered a claim for any 
mental disability that may be reasonably encompassed."  Id.  
Essentially, the Court found that a veteran does not file a claim 
to receive benefits only for an acquired psychiatric disorder, 
such as PTSD, but in fact makes a general claim for whatever 
mental condition may be afflicting the veteran.

The Board further notes that there is other evidence of record 
which indicates the Veteran has been diagnosed with PTSD, 
including the October 2009 statement from the VA staff 
psychiatrist.  In McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007), the Court held that the requirement of a current 
disability is satisfied when the claimant had a disability at the 
time a claim for VA disability compensation was filed, or during 
the pendency of that claim, and that a claimant may be granted 
service connection even though the disability resolves prior to 
the Secretary's adjudication of the claim.

The Board also notes that while the Veteran reported at the May 
2010 VA medical examination that he was not shot at, and there 
were no mortars or rockets, during his duty at the base in 
question.  However, he did intimate that he was in fear of such 
an attack, and reported that you could hear some fire in back 
ground.  This is significant in light of recent developments in 
the law affecting PTSD claims.  

VA amended its adjudication regulations governing service 
connection for PTSD, effective July 13, 2010, by liberalizing, in 
certain circumstances, the evidentiary standard for establishing 
the required in-service stressor. Specifically, the final rule 
amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs 
(f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, 
and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a Veteran 
is related to the Veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a diagnosis 
of [PTSD] and that the Veteran's symptoms 
are related to the claimed stressor, in the 
absence of clear and convincing evidence to 
the contrary, and provided the claimed 
stressor is consistent with the places, 
types, and circumstances of the Veteran's 
service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed 
in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or 
terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted 
with an event or circumstance that involved 
actual or threatened death or serious 
injury, or a threat to the physical 
integrity of the Veteran or others, such as 
from an actual or potential improvised 
explosive device; vehicle-imbedded 
explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms 
fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and 
the Veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.

The provisions of this amendment apply to applications for 
service connection for PTSD that are received by VA on or after 
July 13, 2010; were received by VA before July 13, 2010 but have 
not been decided by a VA regional office as of July 13, 2010; are 
appealed to the Board on or after July 13, 2010; were appealed to 
the Board before July 13, 2010 but have not been decided by the 
Board as of July 13, 2010; or are pending before VA on or after 
July 13, 2010 because the Court vacated a Board decision on an 
application and remanded it for readjudication.  75 Fed. Reg. 
39,843 (July 13, 2010), with correcting amendments at 75 Fed. 
Reg. 41,092 (July 15, 2010).  As the Veteran's claim was appealed 
to the Board before July 13, 2010, but had not been decided by 
the Board as of July 13, 2010, the amended regulations apply to 
the instant claim.

It appears the Veteran's account from the May 2010 VA medical 
examination is consistent with the type of "fear of hostile 
military or terrorist activity" as defined by the revised 
regulatory provisions.  However, the findings of the May 2010 VA 
medical examination also indicates that his psychiatric symptoms 
may all be secondary to his nonservice-connected chronic pain 
issues.  In short, it is not clear whether any current 
psychiatric symptoms are etiologically linked to service.

For these reasons, the Board concludes that this case must once 
again be remanded in order to obtain clarification from the May 
2010 VA examiner regarding the deficiencies detailed above.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the 
medical evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, ordering a 
medical examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.).  If the clinician who 
conducted the May 2010 examination is unavailable, then the 
information should be obtained from another appropriately 
qualified clinician.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's VA claims folder should 
be returned to the clinician who conducted 
the May 2010 VA examination in this case 
for review and clarification of the 
opinion(s) expressed therein.

The record must reflect that the examiner 
was apprised of the fact that it has been 
confirmed the Veteran was present at the 
Ton Son Nhut base when it was attacked in 
November 1972, and that VA now recognizes 
"fear of hostile military or terrorist 
activity" as a valid and sufficient 
stressor for supporting a diagnosis of 
PTSD.

For the purposes of clarification, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the Veteran has PTSD, or any other 
acquired psychiatric disorder, that was 
incurred in or otherwise the result of his 
active service to include the confirmed 
stressor of being present at the Ton Son 
Nhut base when it was attacked in November 
1972.  In making this determination, the 
examiner's opinion should reflect 
consideration of the fact that VA now 
recognizes "fear of hostile military or 
terrorist activity" as a valid and 
sufficient stressor for supporting a 
diagnosis of PTSD.

A complete rationale for any opinion 
expressed should be provided.

If the clinician who conducted the May 
2010 VA medical examination is 
unavailable, the Veteran's claims folder 
should be made available to another 
appropriately qualified clinician for the 
requested opinion(s).  If another 
examination is deemed necessary, one 
should be conducted.

2.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issue on appeal in 
light of any additional evidence added to 
the records assembled for appellate 
review.  The AMC/RO's decision should 
reflect consideration of the revised 
regulatory provisions of 38 C.F.R. 
§ 3.304(f) for PTSD claims as detailed 
above.

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative should 
be furnished a Supplemental Statement of the Case (SSOC), which 
addresses all of the evidence obtained since the last SSOC in 
July 2010, and provides an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


